DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 24 are objected to because of the following informalities:  
--In claims 6 and 24, please indicate what A-PNT and ADS-B stand for.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 13 and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mäurer et al’s “Towards Successful Realization of the LDACS Cybersecurity Architecture: An Updated Datalink Security Threat- And Risk Analysis”, hereinafter referred to as Mäurer.
Regarding claim 1, Mäurer discloses an enhanced L-band Digital Aeronautical Communications System (LDACS) comprising: 
a plurality of LDACS ground stations (GS; See Fig. 2); 
a plurality of LDACS airborne stations (aircraft; See Fig. 2), each configured to communicate with the LDACS ground stations at a given class of service from among a plurality of different classes of service (The AS and GS communicate using various classes of service; See Fig. 3, DLS CoS 0 to 7); and 
a network controller (GSC; See Fig. 2) configured to operate the plurality of LDACS ground stations and LDACS airborne stations at the plurality the different user classes of service (After passing the MAC and being put into their respective logical channel, data is split now on the DLS into seven priorities DLS_CoS_0-7, with zero being the lowest priority and seven the highest (e.g., for safety critical messages). Several AS are connected wirelessly to a GS, which in turn communicates via SCTP to the GSC; See page 1A2-3).  
	

Regarding claim 11, Mäurer further discloses the enhanced LDACS of claim 1, wherein the network controller comprises a distributed network controller (GSC; See Fig. 2).  

Regarding claim 13, Mäurer discloses a network controller for an enhanced L-band Digital Aeronautical Communications System (LDACS) comprising a plurality of LDACS ground stations (See Fig. 2); and a plurality of LDACS airborne stations (aircraft; See Fig. 2), each configured to communicate with the LDACS ground stations (GS; See Fig. 2) at a given class of service from among a plurality of different classes of service (The AS and GS communicate using various classes of service; See Fig. 3, DLS CoS 0 to 7), the network controller comprising: 
a processor and an associated memory (components that are inherent in network controllers) configured to operate the plurality of LDACS ground stations and LDACS airborne stations at the plurality the different user classes of service (After passing the MAC and being put into their respective logical channel, data is split now on the DLS into seven priorities DLS_CoS_0-7, with zero being the lowest priority and seven the highest (e.g., for safety critical messages). Several AS are connected wirelessly to a GS, which in turn communicates via SCTP to the GSC; See page 1A2-3).  

Regarding claim 19, Mäurer discloses a method operating an enhanced L-band Digital Aeronautical Communications System (LDACS) comprising a plurality of LDACS ground stations (GS; See Fig. 2); and a plurality of LDACS airborne stations (aircraft; See Fig. 2), each configured to communicate with the LDACS ground stations at a given class of service from among a plurality of different classes of service (The AS and GS communicate using various classes of service; See Fig. 3, DLS CoS 0 to 7), the method comprising: 
operating a network controller to operate the plurality of LDACS ground stations and LDACS airborne stations at the plurality the different user classes of service (After passing the MAC and being put into their respective logical channel, data is split now on the DLS into seven priorities DLS_CoS_0-7, with zero being the lowest priority and seven the highest (e.g., for safety critical messages). Several AS are connected wirelessly to a GS, which in turn communicates via SCTP to the GSC; See page 1A2-3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mäurer as applied to claims 1, 13 and 19 above, and further in view of Gräupl et al.’s “The LDACS1 Link Layer Design”, hereinafter referred to as Gräupl.
Regarding claim 2, Mäurer fails to teach the enhanced LDACS of claim 1, wherein the network controller is configured to reassign at least one channel to maintain a given user class of service during flight.  
Gräupl teaches wherein the network controller is configured to reassign at least one channel to maintain a given user class of service during flight (allocating resources based on the priority of the class of service; See page 308, lines 15-20).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein the network controller is configured to reassign at least one channel to maintain a given user class of service during flight taught by Gräupl in order to optimize communication for delay sensitive information.

Regarding claim 3, Mäurer fails to teach the enhanced LDACS of claim 1, wherein the network controller is configured to maintain different user classes of service to provide priority communication to a higher user class and to preempt communication to a lower user class when resources are limited.  
Gräupl teaches wherein the network controller is configured to maintain different user classes of service to provide priority communication to a higher user class and to preempt communication to a lower user class when resources are limited (Higher priority traffic classes may pre-empt lower priority classes. This guarantees high priority queues to get prioritised medium access; See page 304, lines 5-6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein the network controller is configured to maintain different user classes of service to provide priority communication to a higher user class and to preempt communication to a lower user class when resources are limited taught by Gräupl in order to optimize communication for delay sensitive information.

Regarding claim 14, Mäurer fails to teach the network controller of claim 13, wherein the processor and associated memory are configured to reassign at least one channel to maintain a given user class of service during flight.  
Gräupl teaches wherein the network controller is configured to reassign at least one channel to maintain a given user class of service during flight (allocating resources based on the priority of the class of service; See page 308, lines 15-20).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein the network controller is configured to reassign at least one channel to maintain a given user class of service during flight taught by Gräupl in order to optimize communication for delay sensitive information.

Regarding claim 15, Mäurer fails to teach the network controller of claim 13, wherein the processor and associated memory are configured to maintain different user classes of service to provide priority communication to a higher user class and to preempt communication to a lower user class when resources are limited.  
Gräupl teaches wherein the processor and associated memory are configured to maintain different user classes of service to provide priority communication to a higher user class and to preempt communication to a lower user class when resources are limited (Higher priority traffic classes may pre-empt lower priority classes. This guarantees high priority queues to get prioritised medium access; See page 304, lines 5-6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Mäurer to include wherein the processor and associated memory are configured to maintain different user classes of service to provide priority communication to a higher user class and to preempt communication to a lower user class when resources are limited taught by Gräupl in order to optimize communication for delay sensitive information.

Regarding claim 20, Mäurer fails to teach the method of claim 19, comprising operating the network controller to reassign at least one channel to maintain a given user class of service during flight.  
Gräupl teaches operating the network controller to reassign at least one channel to maintain a given user class of service during flight (allocating resources based on the priority of the class of service; See page 308, lines 15-20).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Mäurer to include operating the network controller to reassign at least one channel to maintain a given user class of service during flight taught by Gräupl in order to optimize communication for delay sensitive information.
Regarding claim 21, Mäurer fails to teach the method of claim 19, comprising operating the network controller to maintain different user classes of service to provide priority communication to a higher user class and to 17368702 preempt communication to a lower user class when resources are limited.
Gräupl teaches wherein the network controller is configured to maintain different user classes of service to provide priority communication to a higher user class and to preempt communication to a lower user class when resources are limited (Higher priority traffic classes may pre-empt lower priority classes. This guarantees high priority queues to get prioritised medium access; See page 304, lines 5-6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Mäurer to include wherein the network controller is configured to maintain different user classes of service to provide priority communication to a higher user class and to preempt communication to a lower user class when resources are limited taught by Gräupl in order to optimize communication for delay sensitive information.

Claims 4-6, 16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mäurer as applied to claims 1 and 19 above, and further in view of Sullivan (U.S. PGPub 2018/0295638), hereinafter referred to as Sullivan.
Regarding claim 4, Mäurer  fails to teach the enhanced LDACS of claim 1, wherein the plurality of different user classes of service comprises at least two of an emergency user class of service, a military user class of service, a commercial user class of service, and a civil user class of service.  
Sullivan teaches having pilot to pilot communications, interpreted as commercial users and doctor to patient communications, interpreted as civil and/or emergency users (See [0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein the plurality of different user classes of service comprises at least two of an emergency user class of service, a military user class of service, a commercial user class of service, and a civil user class of service taught by Sullivan in order to prioritize communications for safety.

Regarding claim 5, Mäurer fails to teach the enhanced LDACS of claim 1, wherein each LDACS airborne station is configured to prioritize onboard data communications services.  
Sullivan teaches wherein each LDACS airborne station is configured to prioritize onboard data communications services (streaming video between a pilot on the ground and in the aircraft and instructions for a patient, interpreted as the passenger; See [0053]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein each LDACS airborne station is configured to prioritize onboard data communications services taught by Sullivan in order to minimize loss.

Regarding claim 6, Mäurer fails to teach the enhanced LDACS of claim 5, wherein the onboard data communications services comprise at least two of cockpit voice data, pilot data link communications data, A-PNT data, ADS-B data, passenger data, telemetry data, and operational data.  
Sullivan teaches wherein the onboard data communications services comprise at least two of cockpit voice data, pilot data link communications data (streaming video between a pilot on the ground and in the aircraft; See [0053]), A-PNT data, ADS-B data, passenger data (instructions for a patient; See [0053]), telemetry data, and operational data.  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein the onboard data communications services comprise at least two of cockpit voice data, pilot data link communications data, A-PNT data, ADS-B data, passenger data, telemetry data, and operational data taught by Sullivan in order to minimize loss.

Regarding claim 16, Mäurer fails to teach the network controller of claim 13, wherein the plurality of different user classes of service comprises at 17268702 least two of an emergency user class of service, a military user class of service, a commercial user class of service, and a civil user class of service.  
Sullivan teaches having pilot to pilot communications, interpreted as commercial users and doctor to patient communications, interpreted as civil and/or emergency users (See [0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Mäurer to include wherein the plurality of different user classes of service comprises at least two of an emergency user class of service, a military user class of service, a commercial user class of service, and a civil user class of service taught by Sullivan in order to prioritize communications for safety.

Regarding claim 22,  Mäurer fails to teach the method of claim 19, wherein the plurality of different user classes of service comprises at least two of an emergency user class of service, a military user class of service, a commercial user class of service, and a civil user class of service.  
Sullivan teaches having pilot to pilot communications, interpreted as commercial users and doctor to patient communications, interpreted as civil and/or emergency users (See [0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Mäurer to include wherein the plurality of different user classes of service comprises at least two of an emergency user class of service, a military user class of service, a commercial user class of service, and a civil user class of service taught by Sullivan in order to prioritize communications for safety.

Regarding claim 23, Mäurer fails to teach the method of claim 19, comprising operating each LDACS airborne station to prioritize onboard data communications services.  
Sullivan teaches operating each LDACS airborne station to prioritize onboard data communications services (streaming video between a pilot on the ground and in the aircraft and instructions for a patient, interpreted as the passenger; See [0053]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Mäurer to include operating each LDACS airborne station to prioritize onboard data communications services taught by Sullivan in order to minimize loss.

Regarding claim 24, Mäurer fails to teach the method of claim 23, wherein the onboard data communications services comprise at least two of cockpit voice data, pilot data link communications data, A-PNT data, ADS-B data, passenger data, telemetry data, and operational data.
Sullivan teaches wherein the onboard data communications services comprise at least two of cockpit voice data, pilot data link communications data (streaming video between a pilot on the ground and in the aircraft; See [0053]), A-PNT data, ADS-B data, passenger data (instructions for a patient; See [0053]), telemetry data, and operational data.  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Mäurer to include wherein the onboard data communications services comprise at least two of cockpit voice data, pilot data link communications data, A-PNT data, ADS-B data, passenger data, telemetry data, and operational data taught by Sullivan in order to minimize loss.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mäurer as applied to claim 1 above, and further in view of Miranda et al. (U.S. PGPub 2018/0083692), hereinafter referred to as Miranda.
Regarding claim 7, Mäurer fails to explicitly teach the enhanced LDACS of claim 1, wherein each of the plurality of LDACS ground stations comprises: a ground antenna; a ground radio frequency (RF) transceiver coupled to the ground antenna; and a ground controller coupled to the ground RF transceiver.  
Miranda teaches wherein each of the plurality of LDACS ground stations comprises: a ground antenna (See [0041]); a ground radio frequency (RF) transceiver coupled to the ground antenna (See Fig. 9, #955); and a ground controller coupled to the ground RF transceiver (See Fig. 9, #905).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein each of the plurality of LDACS ground stations comprises: a ground antenna; a ground radio frequency (RF) transceiver coupled to the ground antenna; and a ground controller coupled to the ground RF transceiver taught by Miranda in order to provide the components used to perform the functions.

Regarding claim 8, Mäurer fails to explicitly teach the enhanced LDACS of claim 1, wherein each of the plurality of LDACS airborne stations comprises: an airborne antenna; an airborne radio frequency (RF) transceiver coupled to the airborne antenna; and an airborne controller coupled to the airborne RF transceiver.  
Miranda teaches wherein each of the plurality of LDACS airborne stations comprises: an airborne antenna (See [0042]); an airborne radio frequency (RF) transceiver coupled to the airborne antenna (See Fig. 9, #955); and an airborne controller coupled to the airborne RF transceiver (See Fig. 9, #905).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein each of the plurality of LDACS airborne stations comprises: an airborne antenna; an airborne radio frequency (RF) transceiver coupled to the airborne antenna; and an airborne controller coupled to the airborne RF transceiver taught by Miranda in order to provide the components used to perform the functions.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mäurer as applied to claim 1 above, and further in view of “Sesar2020-PJ14-02-01-LDACS A/G Specification”, hereinafter referred to as Sesar.
Regarding claim 9, Mäurer fails to teach the enhanced LDACS of claim 1, wherein the plurality of LDACS ground stations and LDACS airborne stations are configured to operate within at least one 500 kHz channel in a frequency range of between 964-1156 MHz.  
Sesar teaches wherein the plurality of LDACS ground stations and LDACS airborne stations are configured to operate within at least one 500 kHz channel in a frequency range of between 964-1156 MHz (See Section 4.5.1, Table 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein the plurality of LDACS ground stations and LDACS airborne stations are configured to operate within at least one 500 kHz channel in a frequency range of between 964-1156 MHz taught by Sesar in order to optimize communications.
Regarding claim 17, Mäurer fails to teach the network controller of claim 13, wherein the processor and associated memory are configured to operate the plurality of LDACS ground stations and LDACS airborne stations within at least one 500 kHz channel in a frequency range of between 964-1156 MHz.  
Sesar teaches wherein the processor and associated memory are configured to operate the plurality of LDACS ground stations and LDACS airborne stations within at least one 500 kHz channel in a frequency range of between 964-1156 MHz (See Section 4.5.1, Table 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Mäurer to include wherein the processor and associated memory are configured to operate the plurality of LDACS ground stations and LDACS airborne stations within at least one 500 kHz channel in a frequency range of between 964-1156 MHz taught by Sesar in order to optimize communications.
	
	
Claims 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mäurer as applied to claims 1 and 13 above, and further in view of Nottrott et al. (U.S. PGPub 2021/0247369), hereinafter referred to as Nottrott.
Regarding claim 10, Mäurer fails to teach the enhanced LDACS of claim 1, wherein the network controller comprises a Cloud-based network controller.  
Nottrott teaches having a cloud processor (See Fig. 3, #302 and [0042]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include the network controller comprising a cloud-based network controller taught by Nottrott in order to make the system more robust and efficient.

Regarding claim 12, Mäurer fails to teach the enhanced LDACS of claim 1, wherein at least one of the LDACS airborne stations comprises an unmanned LDACS airborne station.  
Nottrott teaches wherein at least one of the LDACS airborne stations comprises an unmanned LDACS airborne station (See Fig. 3).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include wherein at least one of the LDACS airborne stations comprises an unmanned LDACS airborne station taught by Nottrott in order to optimize on new technology.

Regarding claim 18, Mäurer fails to teach the network controller of claim 13, wherein the processor and associated memory are Cloud-based.  
Nottrott teaches having a cloud processor (See Fig. 3, #302 and [0042]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Mäurer to include the network controller comprising a cloud-based network controller taught by Nottrott in order to make the system more robust and efficient.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/9/2022